Citation Nr: 1817725	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-22 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type II, for substitution purposes.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel








INTRODUCTION

The Veteran served on active duty from August 1966 to September 1969.  He died in September 2013.  The appellant is his surviving spouse.  The appellant has been substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C. § 5121A (2012).

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for diabetes mellitus, type II, and assigned a 20 percent rating from March 14, 2013.  The Veteran disagreed with the assigned rating in a July 2013 notice of disagreement (NOD).  Following the Veteran's death, a statement of the case (SOC) was issued in May 2014.  The appellant perfected a timely appeal in a June 2014 VA Form 9.

In his March 2013 claim, the Veteran raised the matter of entitlement to compensation for the care of his disabled son.  This matter was denied in a July 2013 letter from the RO.  After the appellant filed a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child) in September 2013, the RO issued a January 2014 deferred rating decision in which it was noted that the appellant "failed to prosecute the claim for permanent incapacitation for self-support for J.C. for the death pension claim."  However, the appellant again asserted entitlement to compensation for the care of her disabled son in the June 2014 VA Form 9.  The Board thus finds that this matter has again been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.
REMAND

The appellant asserts entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type II.  For the reasons expressed below, the Board finds that this matter must be remanded to the AOJ for additional evidentiary development.

In January 2014, the appellant submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the VA), which identified outstanding treatment records from Dr. D. as to the treatment of the Veteran's diabetes mellitus, type II.  In her VA Form 9 dated June 2014, she again requested VA obtain these outstanding treatment records from Dr. D. of Piedmont Internal Medicine.  As these private treatment records are pertinent to the pending appeal, the Board finds that this matter must be remanded in order for the records to be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any outstanding records of treatment that the Veteran received.  The Board is particularly interested in records of treatment that the Veteran received from Dr. D. at Piedmont Internal Medicine (referenced above).  All such available documents should be associated with the claims file.

2. Thereafter, adjudicate the claim on appeal.  If a benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

